DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the Amendment filed on 07/20/2022.  
1, 3, 5, 8-10, 12, 14 and 17-26 
Claims 2, 4, 6, 7, 11, 13, 15 and 16 have been cancelled.  
No further claims have been added.  
Claims 1, 10, 17 and 25 are independent claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 3 and 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3:
Claim 3 recites the limitation "the selected display region.”  There is insufficient antecedent basis for this limitation in the claim.

Claim 12:
Claim 12 recites the limitation "the selected display region.”  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 3, 8-10, 12, 13, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 2015/0135093 A1, published 05/14/2015, hereinafter “Zhou”) in view of Xu et al. (US 2018/0184071 A1, effectively filed on 06/23/2015, hereinafter “Xu”) and further in view of Vinayak et al. (US 9,383,895 B1, issued 07/05/2016, hereinafter “Vinayak”).

Independent Claim 1:
	Zhou discloses a method comprising:
establishing a connection between a first terminal and a second terminal (Zhou: ¶ [0036].);
obtaining a first gesture of a user in a first region where the user and the second terminal are located and in a second region enclosing the first region (The user can perform a gesture associated movement of the user’s hand (first gesture), Zhou: Figs. 2A-2C, ¶ [0022]-[0030].);
the first terminal sending at least a part of first display data to the second terminal according to the first gesture (A graphical object is sent from the first terminal to the second terminal based on the user’s movement gesture, Zhou: Fig. 2D-2E, ¶ [0031]-[0032].); and
obtaining a third gesture (The user can perform a gesture corresponding to a “release event” (third gesture), Zhou: Fig. 2E, ¶ [0033].);
the second terminal displaying the at least a part of the first display data according to the first gesture and the third gesture (The graphical object can be displayed on the second terminal based on the movements of the user’s hand (first gesture), Zhou: Figs. 2A-2E, ¶ [0031]-[0032].  The graphical object can be displayed on the second terminal in a stationary state base on the user performing the gesture associated with the “release event” (third gesture), Zhou: Figs. 2E, ¶ [0034]-[0035].).
wherein obtaining the first gesture comprises tracking an object via cameras (Zhou: Figs. 2A-2E, ¶ [0022]-[0035]);
Zhou does not appear to expressly teach a method wherein:
the first gesture is obtained in a second region enclosing the first region;
tracking the object via cameras comprises:
in the first region, projecting an encoded graphic onto the user to generate a distorted graphic and decoding the distorted graphic to obtain three-dimensional information of the user to acquire the first gesture; and
in the second region, in a first situation, obtaining two images of the user from different positions respectively, to obtain three-dimensional geometric information of the user by calculating positional deviation between corresponding points of the two images, so as to acquire the first gesture.
However, Xu teaches a method wherein:
the object is detected in a second region enclosing the first region (Xu: abstract.);
tracking the object via cameras comprises:
in the first region, projecting an encoded graphic onto the user to generate a distorted graphic and decoding the distorted graphic to obtain three-dimensional information of the user (Depth information can be obtained in the first region via a structured light manner, Xu: abstract, ¶ [0006].); and
in the second region, in a first situation, obtaining two images of the user from different positions respectively, to obtain three-dimensional geometric information of the user by calculating positional deviation between corresponding points of the two images (Xu: abstract, ¶ [0004]-[0005].).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Zhou wherein:
the object is detected in a second region enclosing the first region (Xu: abstract.);
tracking the object via cameras comprises:
in the first region, projecting an encoded graphic onto the user to generate a distorted graphic and decoding the distorted graphic to obtain three-dimensional information of the user; and
in the second region, in a first situation, obtaining two images of the user from different positions respectively, to obtain three-dimensional geometric information of the user by calculating positional deviation between corresponding points of the two images, as taught by Xu.
One would have been motivated to make such a combination in order to provide a more effective means for tracking the three-dimensional object via cameras (Xu: abstract).
Although Examiner considers it implied that the camera of Zhou utilizes depth information (three-dimensional information) to determine the hand gestures (see Zhou: ¶ [0025]), for the sake of argument, Examiner provides Vinayak.
Vinaayak teaches a method wherein the three dimensional (geometric) information is used to acquire the first gesture (Vinayak: Fig. 8, abstract, column 10 lines 30-40.).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Zhou in view of Xu wherein the three dimensional (geometric) information is used to acquire the first gesture, as taught by Vinayak.
One would have been motivated to make such a combination in order to provide an effective means for detecting the user’s hand gesture (Vinayak: Fig. 8, abstract, column 10 lines 30-40.).

Claim 3:
The rejection of claim 1 is incorporated.  Zhou in view of Xu and further in view of Vinayak teaches a method wherein the first terminal sending the at least a part of first display data to the second terminal according to the first gesture, comprises: 
the first terminal sending a part of the first display data that matches the selected display region to the second terminal according to the first gesture (Zhou: Figs. 2A-2E, ¶ [0022]-[0035]).

Claim 8:
The rejection of claim 1 is incorporated.  Zhou in view of Xu and further in view of Vinayak further teaches a method wherein establishing the connection between the first terminal and the second terminal, comprises: 
establishing the connection between the first terminal and the second terminal in a peer to peer manner (Zhou: ¶ [0036]).

Claim 9:
	The rejection of claim 1 is incorporated.  Zhou in view of Xu and further in view of Vinayak further teaches a method wherein the first terminal sending the at least a part of first display data to the second terminal according to the first gesture, comprises: 
the first terminal sending the at least a part of the first display data to a storage device (Zhou: ¶ [0037]); 
the second terminal obtaining the at least a part of the first display data from the storage device and displaying (Zhou: ¶ [0037]).

Independent Claim 10:
	Zhou discloses a display terminal comprising:
a display, a transmitter, a receiver, at least on set of acquisition devices, a communication interface and a processor connected by a bus (Zhou: Fig. 6, ¶ [0062]-[0064].); wherein
the communication interface is configured to establish a connection between the terminal and another terminal (Zhou: ¶ [0036].);
the acquisition devices are configured to obtain a first gesture of a user and a third gesture of the user in a first region where the user and a second terminal are located (Zhou: Figs. 2A-2E, ¶ [0022]-[0035].);
the processor is configured to judge the first gesture and generate a control instruction (Zhou: Figs. 2A-2E, ¶ [0022]-[0035].); 
the transmitter is configured to send a first display data of the terminal to the another terminal according to the control instruction (Zhou: Figs. 2A-2E, ¶ [0022]-[0035].); and
the receiver is configured to receive a display data sent by the another terminal; and the display is configured to display at least a part of the display data according to the control instruction generated by the processor based on the firs gesture and an instruction generated by the processor based on the third gesture (Zhou: Figs. 2A-2E, ¶ [0022]-[0035].).
the acquisition devices are configured to track an object via cameras (Zhou: Figs. 2A-2E, ¶ [0028]-[0035]);
Zhou does not appear to expressly teach a method wherein:
the first gesture is obtained in a second region enclosing the first region;
tracking the object via cameras comprises:
in the first region, projecting an encoded graphic onto the user to generate a distorted graphic and decoding the distorted graphic to obtain three-dimensional information of the user to acquire the first gesture; and
in the second region, in a first situation, obtaining two images of the user from different positions respectively, to obtain three-dimensional geometric information of the user by calculating positional deviation between corresponding points of the two images, so as to acquire the first gesture.
However, Xu teaches a terminal wherein:
the object is detected in a second region enclosing the first region (Xu: abstract.);
tracking the object via cameras comprises:
in the first region, projecting an encoded graphic onto the user to generate a distorted graphic and decoding the distorted graphic to obtain three-dimensional information of the user (Depth information can be obtained in the first region via a structured light manner, Xu: abstract, ¶ [0006].); and
in the second region, in a first situation, obtaining two images of the user from different positions respectively, to obtain three-dimensional geometric information of the user by calculating positional deviation between corresponding points of the two images (Xu: abstract, ¶ [0004]-[0005].).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the terminal of Zhou wherein:
the object is detected in a second region enclosing the first region (Xu: abstract.);
tracking the object via cameras comprises:
in the first region, projecting an encoded graphic onto the user to generate a distorted graphic and decoding the distorted graphic to obtain three-dimensional information of the user; and
in the second region, in a first situation, obtaining two images of the user from different positions respectively, to obtain three-dimensional geometric information of the user by calculating positional deviation between corresponding points of the two images, as taught by Xu.
One would have been motivated to make such a combination in order to provide a more effective means for tracking the three-dimensional object via cameras (Xu: abstract).
Although Examiner considers it implied that the camera of Zhou utilizes depth information (three-dimensional information) to determine the hand gestures (see Zhou: ¶ [0025]), for the sake of argument, Examiner provides Vinayak.
Vinaayak teaches a terminal wherein the three dimensional (geometric) information is used to acquire the first gesture (Vinayak: Fig. 8, abstract, column 10 lines 30-40.).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Zhou in view of Xu wherein the three dimensional (geometric) information is used to acquire the first gesture, as taught by Vinayak.
One would have been motivated to make such a combination in order to provide an effective means for detecting the user’s hand gesture (Vinayak: Fig. 8, abstract, column 10 lines 30-40.).

Claim 12:
The rejection of claim 10 is incorporated.  Zhou in view of Xu and further in view of Vinayak further teaches a terminal the transmitter sends a part of the first display data that matches the selected display region to the another terminal according to an instruction generated by the processor based on the first gesture and the second gesture (Zhou: Figs. 2A-2E, ¶ [0022]-[0035]).

Independent Claim 17:
	Zhou in view of Xu and further in view of Vinayak teaches an interactive display system comprising at least two display terminals according to claim 10 (See the rejection of claim 10.).

Claim 18:
	The rejection of claim 17 is incorporated.  Van Dyke in view of Hastings and further in view of Findlay further teaches a display system further comprising a storage device, wherein the storage device is configured to store the first display data (Zhou: ¶ [0037]).

Claim(s) 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Xu, further in view of Vinayak and further in view of Van Dyken et al. (US 2014/0149859 A1, published 05/29/2014, hereinafter “Van Dyken”).

Claim 5:
	The rejection of claim 4 is incorporated.  Zhou in view of Xu, further in view of Vinayak does not appear to expressly teach a method wherein after obtaining the third gesture of the user, the interactive display method further comprises: 
obtaining a time difference between an end of the first gesture and an beginning of the third gesture; 
comparing the time difference with a preset time, when the time difference is less than or equal to the preset time, the second terminal displaying the at least a part of the first display data.
However, Van Dyken teaches a method wherein after obtaining the third gesture of the user, the interactive display method further comprises: 
obtaining a time difference between an end of the first gesture and an beginning of the third gesture (The user can provide a gesture over the parent device to cause transmission of content for pre-caching on connected devices, Van Dyken: Fig. 4 step 1.  The gesture can correspond to a grab gesture (first gesture), Van Dyken: Figs. 2A-2C, ¶ [0073]-[0075]. After providing the grab gesture the user can provide a drop gesture (third gesture), Van Dyken: Fig. ¶ [0080]-[0084].  The method can determine whether the third gesture was detected within a threshold amount of time from the first gesture, Van Dyken: ¶ [0014], [0029], [0051], [0105].); 
comparing the time difference with a preset time, when the time difference is less than or equal to the preset time, the second terminal displaying the at least a part of the first display data (When the third gesture is received within the threshold amount of time, the content is displayed on the second terminal, Van Dyken: ¶ [0014], [0029], [0084]-[0086].).

Claim 14:
	The rejection of claim 13 is incorporated.  Zhou in view of Xu and further in view of Vinayak does not appear to expressly teach a terminal wherein: 
after the acquisition devices obtain the third gesture of the user, the acquisition devices further obtain a time difference between an end of the first gesture and a beginning of the third gesture; 
the processor compares the time difference with a preset time, and when the time difference is less than or equal to the preset time, instructs the receiver to receive the at least a part of the display data sent by the another terminal.
However, Van Dyken teaches a terminal wherein: 
after the acquisition devices obtain the third gesture of the user, the acquisition devices further obtain a time difference between an end of the first gesture and an beginning of the third gesture (The user can provide a gesture over the parent device to cause transmission of content for pre-caching on connected devices, Van Dyken: Fig. 4 step 1.  The gesture can correspond to a grab gesture (first gesture), Van Dyken: Figs. 2A-2C, ¶ [0073]-[0075]. After providing the grab gesture the user can provide a drop gesture (third gesture), Van Dyken: Fig. ¶ [0080]-[0084].  The method can determine whether the third gesture was detected within a threshold amount of time from the first gesture, Van Dyken: ¶ [0014], [0029], [0051], [0105].); 
the processor compares the time difference with a preset time, and when the time difference is less than or equal to the preset time, instructs the receiver to receive the at least a part of the display data sent by the another terminal (When the third gesture is received within the threshold amount of time, the content is displayed on the second terminal, Van Dyken: ¶ [0014], [0029], [0084]-[0086].).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Zhou in view of Xu and further in view of Vinayak wherein: 
after the acquisition devices obtain the third gesture of the user, the acquisition devices further obtain a time difference between an end of the first gesture and an beginning of the third gesture; 
the processor compares the time difference with a preset time, and when the time difference is less than or equal to the preset time, instructs the receiver to receive the at least a part of the display data sent by the another terminal, as taught by Van Dyken.
One would have been motivated to make such a combination in order to provide a more effective means for performing a sharing operation (Van Dyken: Figs. 2A-2D and 4, ¶ [0073]-[0075], [0080]-[0086].).

Claim(s) 19 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Xu, further in view of Vinayak, further in view of Hastings et al. (US 2017/0285758 A1, effectively filed on 03/29/2016, hereinafter “Hastings”) and further in view of Findlay et al. (US 2013/0086487 A1, published 04/04/2013, hereinafter “Findlay”).

Claims 19 and 22:
	The rejection of claims 1 and 10 are incorporated.  Zhou in view of Xu and further in view of Vinayak further teaches a method and terminal wherein after establishing the connection between the first terminal and the second terminal, and before obtaining the first gesture of the user, the interactive display method further comprises (Zhou: ¶ [0036]-[0037].): 
obtaining a second gesture of the user (Zhou: Figs. 2A-2E, ¶ [0022]-[0035].); 
the first terminal determining a selection in a display image of the first terminal defined by the user according to the second gesture (Zhou: Figs. 2A-2E, ¶ [0022]-[0035]).
Zhou in view of Xu and further in view of Vinayak does not appear to expressly teach a method and terminal wherein:
the selection comprises a display region; 
after the second terminal displaying, the interactive display method further comprises: 
the second terminal receiving an operation instruction of the user; 
the second terminal generating a second display data and sending the second display data to the first terminal according to the operation instruction; and 
at least a portion of the first terminal displaying the second display data,
wherein in a case of the second gesture of the user being obtained and the selected display region being determined according to the second gesture, the at least a portion of the first terminal displaying the second display data, comprises: 
a portion of the first terminal corresponding to the selected display region displaying the second display data, and a remaining portion displaying the first display data.
However, Hastings teaches a method and terminal wherein the selection comprises a display region (The client devices can already be connected to each other before the sharing gesture is initiated, Hastings: ¶ [0047].  The user can provide a selection gesture before providing the sharing gesture, Hastings: Figs. 2 and 3, ¶ [0043], [0049].  The selection can comprise a display region, Hastings: Figs. 2 and 3, ¶ [0043]-[0044], [0049]-[0050].): 
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method and terminal of Zhou in view of Xu and further in view of Vinayak wherein the selection comprises a display region, as taught by Hastings.
Zhou in view of Xu and further in view of Vinayak and further in view of Hastings does not appear to expressly teach a method and terminal wherein:
after the second terminal displaying, the interactive display method further comprises: 
the second terminal receiving an operation instruction of the user; 
the second terminal generating a second display data and sending the second display data to the first terminal according to the operation instruction; and 
at least a portion of the first terminal displaying the second display data,
wherein in a case of the second gesture of the user being obtained and the selected display region being determined according to the second gesture, the at least a portion of the first terminal displaying the second display data, comprises: 
a portion of the first terminal corresponding to the selected display region displaying the second display data, and a remaining portion displaying the first display data.
However, Findlay teaches a method and terminal wherein:
after the second terminal displaying, the interactive display method further comprises (The second terminal can display a portion of the display of the first terminal, Findlay: ¶ [0033]-[0037]): 
the second terminal receiving an operation instruction of the user (After displaying the screen capture on the second terminal, an operation can be received from the second terminal, Findlay: ¶ [0040].); 
the second terminal generating a second display data and sending the second display data to the first terminal according to the operation instruction (Markings are generated from the user’s operation and displayed on the other connected terminals, Findlay: ¶ [0040]-[0047], [0067], [0074], [0078]-[0079].); and 
at least a portion of the first terminal displaying the second display data (Since the markups are distributed to the other connected devices, it is clear that the first device would also display the markups received from the second device, Findlay: ¶ [0040]-[0047], [0067], [0074], [0078]-[0079].),
wherein in a case of the second gesture of the user being obtained and the selected display region being determined according to the second gesture, the at least a portion of the first terminal displaying the second display data, comprises (The user can provide an input to select a portion of the screen to share (second gesture), Findlay: Figs. 3 and 6, ¶ [0067], [0074]): 
a portion of the first terminal corresponding to the selected display region displaying the second display data, and a remaining portion displaying the first display data (The first terminal can share a partial screen and the second terminals can provide inputs to markup the shared partial screen wherein the markups are shared with the other connected devices, Findlay: ¶ [0040]-[0047], [0067], [0074], [0078]-[0079].  Accordingly, on the first terminal the mark ups would only be displayed on the portion of the screen that corresponds to the partial screen capture, the rest of the screen would show the rest of the display that is not shared with the other terminals.).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method and terminal of Zhou in view of Xu and further in view of Vinayak and further in view of Hastings wherein:
after the second terminal displaying, the interactive display method further comprises: 
the second terminal receiving an operation instruction of the user; 
the second terminal generating a second display data and sending the second display data to the first terminal according to the operation instruction; and 
at least a portion of the first terminal displaying the second display data,
wherein in a case of the second gesture of the user being obtained and the selected display region being determined according to the second gesture, the at least a portion of the first terminal displaying the second display data, comprises: 
a portion of the first terminal corresponding to the selected display region displaying the second display data, and a remaining portion displaying the first display data.
One would have been motivated to make such a combination in order to provide a more effective collaborative experience (Findlay: ¶ [0040]-[0047], [0067], [0074], [0078]-[0079].).

Claim(s) 20 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Xu, further in view of Vinayak and further in view of Misawa (US 2011/0001802 A1, published 01/06/2011, hereinafter “Misawa”).

Claims 20 and 23:
	The rejection of claim 10 is incorporated.  Zhou in view of Xu and further in view of Vinayak does not appear to expressly teach a method  and terminal wherein obtaining the first gesture of the user further comprises: in a second situation, emitting light pulses to the user continuously, receiving light beams of the light pulses returned from the user, and obtaining movement track of the user by detecting time of flight of the light pulses, to acquire the first gesture.
	However, Misawa teaches a method  and terminal wherein obtaining three dimensional information comprises in a second situation, emitting light pulses to the user continuously, receiving light beams of the light pulses returned from the user, and obtaining movement track of the user by detecting time of flight of the light pulses (Misawa: ¶ [0081].).
	Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method  and terminal of Zhou in view of Xu and further in view of Vinayak wherein obtaining three dimensional information comprises in a second situation, emitting light pulses to the user continuously, receiving light beams of the light pulses returned from the user, and obtaining movement track of the user by detecting time of flight of the light pulses, as taught by Misawa.
	One would have been motivated to make such a combination in order to provide a more effective means for obtaining depth information (Misawa: ¶ [0081].)
	In combination, Zhou in view of Xu and further in view of Vinayak and further in view of Misawa teaches a method and terminal wherein obtaining the first gesture of the user further comprises: in a second situation, emitting light pulses to the user continuously, receiving light beams of the light pulses returned from the user, and obtaining movement track of the user by detecting time of flight of the light pulses, to acquire the first gesture (Misawa: ¶ [0081]; Vinayak: Fig. 8, abstract, column 10 lines 30-40.).

Claim(s) 21 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Xu, further in view of Vinayak and further in view of Kamarshi et al. (US 9,465,484 B1, published 10/11/2016, hereinafter “Kamarshi”).

Claims 21 and 24:
	The rejection of claims 1 and 10 are incorporated.  Zhou in view of Xu and further in view of Vinayak does not appear to expressly teach a method and terminal wherein the obtaining the first gesture of the user further comprises: in the first region emitting a microwave to the user and receiving a reflected microwave from the user, and converting the reflected microwave into an electrical signal to acquire the first gesture.
	However, Kamarshi teaches a method and terminal wherein the obtaining three dimensional information comprises: emitting a microwave to the user and receiving a reflected microwave from the user, and converting the reflected microwave into an electrical signal (Kamarshi: column 6 lines 26-48.).
	Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method  and terminal of Zhou in view of Xu and further in view of Vinayak wherein the obtaining three dimensional information comprises: emitting a microwave to the user and receiving a reflected microwave from the user, and converting the reflected microwave into an electrical signal, as taught by Kamarshi.
	One would have been motivated to make such a combination in order to provide a more effective means for obtaining depth information (The depth information can be obtained via a radar, Kamarshi: column 6 lines 26-48.)
	In combination, Zhou in view of Xu and further in view of Vinayak and further in view of Kamarashi teaches a method  and terminal wherein the obtaining the first gesture of the user further comprises: in the first region emitting a microwave to the user and receiving a reflected microwave from the user, and converting the reflected microwave into an electrical signal to acquire the first gesture (Kamarshi: column 6 lines 26-48; Vinayak: Fig. 8, abstract, column 10 lines 30-40.).

Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Xu, further in view of Vinayak and further in view of Misawa.

Independent Claim 25:
	Zhou discloses a terminal comprising:
a display, a transmitter, a receiver, at least one set of acquisition devices, a communication interface and a processor connected by a bus (Zhou: Fig. 6, ¶ [0062]-[0064].); wherein 
the communication interface is configured to establish a connection between the terminal and another terminal (Zhou: ¶ [0036].); 
the acquisition devices are configured to obtain a first gesture of a user and a third gesture of the user in a first region where the user and the second terminal are located (Zhou: Figs. 2A-2E, ¶ [0022]-[0035].); 
the processor is configured to judge the first gesture and generate a control instruction (Zhou: Figs. 2A-2E, ¶ [0022]-[0035].); 
the transmitter is configured to send a first display data of the terminal to the another terminal according to the control instruction (Zhou: Figs. 2A-2E, ¶ [0022]-[0035].); 
the receiver is configured to receive a display data sent by the another terminal (Zhou: Figs. 2A-2E, ¶ [0022]-[0035]); and 
the display is configured to display at least a part of the display data according to the control instruction generated by the processor based on the first gesture and an instruction generated by the processor based on the third gesture (Zhou: Figs. 2A-2E, ¶ [0022]-[0035]), 
the acquisition devices are configured to track an object via cameras (Zhou: Figs. 2A-2E, ¶ [0028]-[0035]);
Zhou does not appear to expressly teach a terminal wherein:
the first gesture is obtained in a second region enclosing the first region;
the acquisition devices comprises a first light emitter configured to in the first region, project an encoded graphic onto the user to generate a distorted graphic; and a first camera, configured to decode the distorted graphic to obtain the three-dimensional information of the user to acquire the first gesture; 
a left camera and a second camera configured to, in the second region, in a first situation, obtain two images of the user from different positions respectively, to obtain three-dimensional geometric information of the user by calculating positional deviation between corresponding points of the two images, so as to acquire the first gesture, a second light emitter, configured to in the second region, in a second situation, emit light pulses to the user continuously, and a second camera, configured to in the second region, receive light beams of the light pulses returned from the user, and obtain movement track of the user by detecting time of flight of the light pulses, to acquire the first gesture.
However, Xu teaches a terminal wherein:
the object is detected in a second region enclosing the first region (Xu: abstract.);
the acquisition devices comprises:
a first light emitter configured to in the first region, project an encoded graphic onto the user to generate a distorted graphic; and a first camera, configured to decode the distorted graphic to obtain the three-dimensional information of the user (Depth information can be obtained in the first region via a structured light manner, Xu: abstract, ¶ [0006].); and
a left camera and a second camera configured to, in the second region, in a first situation, obtain two images of the user from different positions respectively, to obtain three-dimensional geometric information of the user by calculating positional deviation between corresponding points of the two images (Xu: abstract, ¶ [0004]-[0005].).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the terminal of Zhou wherein:
the object is detected in a second region enclosing the first region (Xu: abstract.);
tracking the object via cameras comprises:
in the first region, projecting an encoded graphic onto the user to generate a distorted graphic and decoding the distorted graphic to obtain three-dimensional information of the user; and
in the second region, in a first situation, obtaining two images of the user from different positions respectively, to obtain three-dimensional geometric information of the user by calculating positional deviation between corresponding points of the two images, as taught by Xu.
One would have been motivated to make such a combination in order to provide a more effective means for tracking the three-dimensional object via cameras (Xu: abstract).
Zhou in view of Xu does not appear to expressly teach a terminal wherein the acquisition devices comprises a second light emitter, configured to in the second region, in a second situation, emit light pulses to the user continuously, and a second camera, configured to in the second region, receive light beams of the light pulses returned from the user, and obtain movement track of the user by detecting time of flight of the light pulses, to acquire the first gesture.
However, Misawa teaches a terminal wherein the acquisition devices comprises a second light emitter, configured to in the second region, in a second situation, emit light pulses to the user continuously, and a second camera, configured to in the second region, receive light beams of the light pulses returned from the user, and obtain movement track of the user by detecting time of flight of the light pulses (Misawa: ¶ [0081].).
	Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Zhou in view of Xu and further in view of Vinayak wherein obtaining three dimensional information comprises in a second situation, emitting light pulses to the user continuously, receiving light beams of the light pulses returned from the user, and obtaining movement track of the user by detecting time of flight of the light pulses, as taught by Misawa.
	One would have been motivated to make such a combination in order to provide a more effective means for obtaining depth information (Misawa: ¶ [0081].)
Although Examiner considers it implied that the camera of Zhou utilizes depth information (three-dimensional information) to determine the hand gestures (see Zhou: ¶ [0025]), for the sake of argument, Examiner provides Vinayak.
Vinaayak teaches a terminal wherein the three dimensional (geometric) information is used to acquire the first gesture (Vinayak: Fig. 8, abstract, column 10 lines 30-40.).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Zhou in view of Xu wherein the three dimensional (geometric) information is used to acquire the first gesture, as taught by Vinayak.
One would have been motivated to make such a combination in order to provide an effective means for detecting the user’s hand gesture (Vinayak: Fig. 8, abstract, column 10 lines 30-40.).

Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Xu, further in view of Vinayak and further in view of Misawa and further in view of Kamarshi.

Claim 26:
	The rejection of claim 1 is incorporated.  Zhou in view of Xu and further in view of Vinayak does not appear to expressly teach a terminal wherein the devices further comprise a microwave sensor, configured to in the first region, emit a microwave and receive a reflected microwave to the user and convert the reflected microwave from the user into an electrical signal to acquire the first gesture.
	However, Kamarshi teaches a method wherein the devices further comprise a microwave sensor, configured to in the first region, emit a microwave and receive a reflected microwave to the user and convert the reflected microwave from the user into an electrical signal to acquire the first gesture (Kamarshi: column 6 lines 26-48.).
	Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Zhou in view of Xu and further in view of Vinayak wherein the devices further comprise a microwave sensor, configured to in the first region, emit a microwave and receive a reflected microwave to the user and convert the reflected microwave from the user into an electrical signal to acquire the first gesture, as taught by Kamarshi.
	One would have been motivated to make such a combination in order to provide a more effective means for obtaining depth information (The depth information can be obtained via a radar, Kamarshi: column 6 lines 26-48.)
	In combination, Zhou in view of Xu and further in view of Vinayak and further in view of Kamarashi teaches a method wherein the devices further comprise a microwave sensor, configured to in the first region, emit a microwave and receive a reflected microwave to the user and convert the reflected microwave from the user into an electrical signal to acquire the first gesture (Kamarshi: column 6 lines 26-48; Vinayak: Fig. 8, abstract, column 10 lines 30-40.).

Response to Arguments
Applicant’s amendment to claims 10, 12-14, and 18 have been fully considered and are persuasive.  The previous 35 U.S.C. § 112 rejections of claims 10, 12-14, 17, 18 and 22-24 are respectfully withdrawn.  A new 112 rejection is made against claim 12 (see the 112 section above).

Applicant’s prior art arguments have been fully considered but are moot in view of the new grounds of rejection presented above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL RODRIGUEZ whose telephone number is (571)272-3633. The examiner can normally be reached Monday-Friday 5:30 am - 2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William L Bashore can be reached on 5712724088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL RODRIGUEZ/Primary Examiner, Art Unit 2175